Citation Nr: 1423705	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  06-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right great toe disorder.

2. Entitlement to a disability rating for a service-connected right ankle disability in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from February 1997 to June 1997 and on active duty from March 1998 to December 1999.

The issues of service connection for a right great toe disorder and an increased rating for a service-connected right ankle disability are before the Board of Veteran's Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In June 2007-during the pendency of this appeal-the RO granted service connection for posttraumatic stress disorder (PTSD) and rated the Veteran's PTSD as 60 percent disabling.  In September 2009, the RO increased the Veteran's disability rating for service-connected PTSD to 100 percent.  The Veteran has been awarded the maximum disability rating for PTSD; consequently, the issue of an increased higher rating for PTSD is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Also in June 2007, the RO increased the Veteran's disability rating for a right ankle disability from 10 percent to 20 percent.  See also June 2007 Statement of the Case.

The Veteran testified before the undersigned at a March 2014 Travel Board hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic system.



FINDINGS OF FACT

1. The Veteran was not treated for a right great toe injury during active duty or active duty for training (ACDUTRA) in the Reserve and has not been diagnosed as having a right great toe disorder after separation from service in December 1999.

2. The Veteran's service-connected right ankle disorder is characterized by markedly limited range of motion due to pain, stiffness, numbness, weakness, instability, and swelling.


CONCLUSIONS OF LAW

1. The Appellant's current back disability was not incurred in or aggravated by active service or by active duty for training in Reserve service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

2. The criteria for a rating in excess of 20 percent for a service-connected right ankle disorder have not been met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code(s) (DC(s)) 5270-5274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

A July 2005 letter notified the Veteran of the elements of service connection.  The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify with regard to the Veteran's service connection claim for a right great toe disorder is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has also been satisfied with respect to the Veteran's increased rating claim.  A May 2004 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.

Although the May 2004 letter failed to inform the Veteran that a disability rating will be determined by applying relevant DCs, he was informed of what evidence was required to obtain an increased rating for his service-connected right ankle disability.  The May 2006 Statement of the Case (SOC) and the June 2007 Supplement Statement of the Case (SSOC) set forth the relevant DCs for rating ankle disorders.  See 38 C.F.R. §§ 4.71a, DCs 5270 through 5274.  The SOC and SSOC are not equivocal to VCAA-compliant notice; however, a reasonable person would have known, based on the information provided in these determinations, what evidence was required to support the claim.  Thus, the Veteran and has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence, and any notice error was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that lack of prejudicial harm with regard to VCAA notice errors may be established when a reasonable person would have known what was required to substantiate the claim based on the information provided), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

Further, the Veteran has not demonstrated, and the Board does not find, any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to notify with regard to the Veteran's increased rating claim for a right ankle disability is satisfied.  He received adequate notice prior to the transfer and certification of his case to the Board and VA complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claim for a right great toe disorder.  See March 2007 VA Examination Report (examining the Veteran's right great toe, but not opining as to its etiology).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  The record does not include a diagnosis for a current right great toe disorder or establish that the Veteran was treated for a right great toe injury during active service for training.  Accordingly, an examination is not warranted.  

With regard to the Veteran's increased rating claim for a right ankle disorder, the March 2007 VA examiner reviewed the claims file, examined the Veteran, and recorded all pertinent clinical findings.  The examination report is adequate to determine the present level of the Veteran's right ankle disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service Connection for a Right Great Toe Injury

The Veteran states that his right great toe disorder results from an injury that occurred during active duty for training in the Army Reserves.  The evidence of record does not indicate that the Veteran injured his right great toe during Reserve service or that he was diagnosed as having a right great toe disorder at any time during or after his active military service (March 1998 to December 1999).  The claim is denied.

Veteran status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in the Army Reserves.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013); see also 38 U.S.C.A. §§ 1110, 1131 (2002).  A "veteran" is "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for the period of ACDUTRA/INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

To establish veteran status with respect to service in the Reserves the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

"Service connection" refers to a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002) and the presumptions of service connection accorded certain diseases under the Statute and pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status).  

The Veteran was on active duty for training in the Reserves at the time that he reportedly injured his right great toe.  See Personnel Records; see also March 2014 Board Hearing.  He was enlisted in the Reserves for five months (February 1997 to June 1997) before he enlisted in active service in March 1998.

The Veteran's STRs do not document a diagnosis of or treatment for a right great toe injury during active or Reserve service.  See March 2007 VA Examination Report (finding no evidence of a right great toe fracture).  His STRs document treatment for right lower leg problems, to include a sprained right ankle and foot pain, but do not mention any problems associated with a right toe injury.  See June 1998 Report of Medical History and Report of Medical Examination (documenting no problems with the right great toe); September 1998 STRs (documenting physical therapy for a right ankle disorder and treatment for compartment syndrome of the right posterior leg with no mention of toe problems); November 1998 STRs (noting the completion of a twelve mile road march without incident); February 1999 Report of Medical History (denying any foot trouble or bone or joint deformity); February 1999 Report of Medical Examination (indicating pes planus but no right toe problem); September 1999 and October 1999 STRs (documenting an ankle sprain); November 1999 Report of Medical History (documenting an ankle sprain and a right leg injury, but not a toe injury).

The Veteran's post-service medical records also do not contain a diagnosis of or treatment for a right great toe disorder.  See contra April 2004 VA Examination Report (noting that the Veteran's medical history is remarkable for an injury to the right big toe).  In September 2002, the Veteran complained of pain in his back as well as his shoulder and his legs generally, but did not mention any toe problems.  VAMRs from April 2004 show that the Veteran was treated for athlete's foot, but do not mention any problems or deformity associated with his right greater toe.  See also May 2005 VAMRs (documenting that the Veteran's feet were examined for a skin condition without mention of a right greater toe deformity).  Similarly, the Veteran has received regular treatment for ongoing right knee and ankle pain, but has not been treated for symptoms associated with his right great toe.  See July 2004 and January 2005  VAMRs.  A June 2004 VA medical consultation report notes that the Veteran "sometimes . . . walks on his toes" in order to put less weight on his right leg.  See also June 2004 Statement (complaining of right knee, ankle, and foot pain, but not toe pain).

The Board has considered the Veteran's statements regarding his claimed toe disorder.  In a January 2006 statement, he reported that he crushed his right great toe in May 1997 when he was moving items from one side of the post to another.  See also December 2005 Statement; July 2012 Statement; January 2013 Statement.  He also reported that he was seen at sick bay and was forced to resume his duties as if nothing had happened.  During a February 2006 informal VA consultation the Veteran reported that he injured his toe in April or May 1997.  See also June 2006 Substantive Appeal (VA Form 9). 

During the March 2014 Board hearing, the Veteran testified that he injured his toe during Reserve service when the metal bed rack that he was moving fell and landed on his toe.  According to the Veteran, he reported to sick call, but was quickly dismissed and "was not allowed any longer to go back to sick hall."  The Veteran also testified that he was forced to run in his boots despite the fact that his toe nail fell off within a couple of weeks of the claimed injury.  He explained that the bone in his great right toe rises out of the top of the toe and that he cannot bend his toe without applying force and experiencing pain.  The Veteran also testified that he has not been diagnosed as having a broken toe and that he first saw a doctor about his right great toe disorder about five years after his separation from service.

Although the Veteran is competent to report symptoms such as pain and physical deformity, he is not competent to diagnose his symptoms or to determine whether his symptoms relate to his reported right great toe injury during Reserve service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran has a current right great toe disorder and whether that toe disorder relates to his active duty for training are medically complex determinations that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Such determinations must be made by a medical professional with appropriate expertise.  Id.  Because the Appellant lacks medical training and experience, his assertions that his current right great toe disorder relates to his Reserve service is not competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The fact that the medical evidence does not indicate treatment for a right great toe disorder either during Reserve or active service or after separation from the military in December 1999, weighs against the credibility of Veteran's assertion that his current right great toe symptoms relate to an injury in active duty Reserve service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the STRs can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the STRs are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred"); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The absence of any complaints of right great toe problems during service is particularly notable given that the Veteran sought (and received) treatment for several disorders associated with his right lower extremity during Reserve and active service.  Thus, the Veteran's STRs constitute persuasive evidence that the Veteran's right great toe symptoms do not relate to his service and outweigh his present recollection to the contrary.

In summary, the Veteran's great right symptoms were not caused or aggravated by his reported injury in May 1997 during his Reserve service.  Consequently, although the Veteran has veteran status for his active military service between March 1998 and December 1999, he does not have veteran status for the period of active duty for training in the Army Reserves.

The preponderance of the evidence is against the Veteran's service connection claim.  The benefit-of-the-doubt rule does not apply and service connection for a right great toe disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).


Increased Rating for a Service-Connected Right Ankle Disorder

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The RO rated the Veteran's service-connected right ankle disorder as 20 percent disabling under DC 5271 (limited motion).  See 38 C.F.R. § 4.71a; see also May 2006 Statement of the Case.  DC 5271 assigns a 10 percent disability rating for moderately limited range of motion of the ankle and a 20 percent disability rating for markedly limited range of motion of the ankle.

Because the RO granted the Veteran the maximum allowable disability rating under DC 5271, the Board must consider whether the Veteran is entitled to a separate or higher disability rating under another DC that relates to the ankle.  See 38 C.F.R. 4.71a, DCs 5270 through 5274.

DC 5270 assigns the following disability ratings for ankylosis of the ankle: 20 percent for in plantar flexion of less than 30 degrees; 30 percent for in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 (zero) and 10 degrees; and 40 percent for in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a.

DC 5272 assigns a 10 percent disability rating for ankylosis in good weight-bearing position and a 20 percent disability rating for ankylosis in poor weight-bearing position.  See 38 C.F.R. § 4.71a.

DC 5273 assigns a 10 percent disability rating for moderate deformity resulting from the malunion of the os calcis or astragalus and a 20 percent disability rating for a marked deformity resulting from the malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a.

DC 5274 assigns a 20 percent disability rating for astragalectomy.  See 38 C.F.R. § 4.71a.

The Veteran's post-service treatment records document the gradual worsening of his service-connected right ankle disability.  In June 2004, a VA examiner noted that the Veteran does not require an ankle brace, but that he has flare-ups of right lower extremity pain up to four times a week, that this pain limits his range of motion, and that he experiences some numbness in his ankle.  The examiner also noted, however, that the Veteran's dorsiflexion (0 to 20 degrees) and plantar flexion (0 to 45 degrees) were normal, that he could heel-to-toe walk without difficulty, that there is no evidence of weakness or a history of excess fatigability, and that his ankle strength was normal.  See also July 2001 VA Examination Report (noting occasional pain and decreased sensation and numbness associated with the right ankle, but also that the Veteran's right ankle was "pretty normal on examination" and good plantar flexion (40 degrees) with extension to 30 degrees).  In July 2004 the Veteran reported that he was able to play basketball; however, he was prescribed an ankle brace after a VA doctor noted pain with prolonged dorsiflexion.  The VA doctor also noted that the Veteran had a normal gait, a stable ankle, and normal strength in his ankle.  X-rays taken in January 2005 show a small talar break, but were otherwise normal.  In a July 2005 Statement, the Veteran complained of constant ankle pain, numbness, and tingling in his ankle that becomes exacerbated when walking on an incline.

During a September 2005 VA examination, the Veteran complained of instability, stiffness, weakness, and pain in relation to his right ankle, but denied having radiating pain or flare-ups.  The Veteran also reported occasional limping with fatigue after prolonged standing and ambulation.  The examiner noted that x-rays from June 2005 showed an old cortical chip fracture, but no degenerative changes in the right ankle.  The examiner found no deformity, swelling, erythema, effusion, or instability on examination.  He also noted that: the Veteran's dorsiflexion was 20 degrees and his plantar flexion was 45 degrees; repetitive motion does not result in any additional loss of range of motion; and normal muscle tone of the right ankle, normal gait, and intact sensation in the ankle area.  According to the examiner, the Veteran is able to heel, toe, and tandem walk without difficulty and uses a cane to help with ambulation.

During another VA examination in March 2007, the Veteran reported that his right ankle does not result in any pain.  However, the examiner noted some weakness and instability and the inability to flex the right ankle.  The Veteran's dorsiflexion was 0 (zero) degrees (normal dorsiflexion is 20 degrees) and his plantar flexion was 40 degrees (normal plantar flexion is 45 degrees).  The examiner also noted no lack of endurance or incoordination on examination.  See also March 2007 VAMRs (observing the continued use of an ankle brace due to ankle instability; no problem with sensation; a satisfactory gait and range of motion in all planes to include subtalar motion; no tenderness to palpation, apparent ligamentous instability with stress testing, or ankle deformities, and some increase in pain with dorsiflexion).  In December 2007, a VA doctor recommended the continued use of ankle braces as well as the use of a cane.

More recently, during a January 2008 VA examination the Veteran stated that he has experienced weakness, heat, giving away, lack of endurance, locking, fatigability, and pain in the right ankle for the last ten years.  On examination, the examiner found no edema, effusion, weakness, tenderness, redness, heat guarding movements, subluxation, deformities, or ankylosis associated with the Veteran's right ankle.  The Veteran's dorsiflexion was up to 20 degrees, with pain at 15 degrees, and his plantar flexion was up to 45 degrees with pain at 32 degrees.  The examiner found no additional restrictions resulting from repetitive use and noted that the examination was generally unremarkable.

The symptoms associated with the Veteran's right ankle disorder do not qualify for a higher rating under a DC other than DC 5271.  A higher or separate rating for a service-connected right ankle disability is not warranted without evidence of ankylosis, astragalectomy (the surgical removal of the talus bone), or the malunion of os calcis or astragulus bones.

The record suggests that the Veteran's right ankle disability affects his ability to engage in substantially gainful employment; however, the Veteran is in receipt of a 100 percent schedular evaluation and further consideration of a TDIU is not warranted. Herlehy v. Principi, 15 Vet. App. 33, 35   (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an increased rating for a service-connected right ankle left knee disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right great toe disorder is denied.

A disability rating in excess of 20 percent for a service connected right ankle disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


